Citation Nr: 1008331	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  04-03 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service connected disabilities, such 
as diabetes mellitus, dermatitis, or posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army 
from June 1967 to June 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO), which in pertinent part, denied 
service connection for hypertension.  In subsequent rating 
actions, the RO denied service connection for hypertension, 
to include as secondary to service-connected disabilities.

This claim was previously before the Board in November 2006, 
when the matter was remanded to schedule a VA examination to 
arrive at an opinion as to the likely etiology of the 
Veteran's hypertension and to send the Veteran the required 
notice under the Veterans Claims Assistance Act of 2000 
(VCAA).  When the claim returned to the Board in June 2009, 
the Board determined that there was noncompliance with its 
November 2006 remand instructions, and the Board was 
compelled to remand the claim again.  

As the requested development has been completed, no further 
action to ensure compliance with the remand directive is 
required.  See Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1.  Hypertension was not shown in service, at separation, or 
for many years thereafter.  

2.  There is no medical evidence on file linking hypertension 
directly to any aspect of the Veteran's period of service. 

3.  The preponderance of the competent medical evidence is 
against a finding that the Veteran's hypertension is 
proximately due to service-connected diabetes mellitus, PTSD, 
or dermatitis. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1116, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information 
and evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to 
provide.  38 C.F.R. § 3.159(b).  VA must provide such notice 
to the claimant prior to an initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(AOJ), even if the adjudication occurred prior to the 
enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004).  These VCAA notice requirements 
apply to all elements of a claim for service connection, so 
VA must specifically provide notice that a disability rating 
and an effective date will be assigned if service connection 
is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Here, VA sent letters to the Veteran in October 2003 and 
November 2006 that addressed the notice elements concerning 
his claim.  The October 2003 notice letter informed the 
Veteran of what evidence is required to substantiate the 
claims, and apprised the Veteran as to his and VA's 
respective duties for obtaining evidence.  In the November 
2006 notice letter, VA has also informed the Veteran how it 
determines the disability rating and the effective date for 
the award of benefits if service connection is to be awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Although both notices were sent after the initial 
adjudication, the Board finds this error nonprejudicial to 
the Veteran. See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this regard, the notice provided in the October 
2003 and November 2006 letters fully complied with the 
requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), 
and Dingess, supra, and after these notices were provided the 
case was readjudicated and an November 2009 supplemental 
statement of the case was provided to the Veteran.  See 
Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (a (supplemental) statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

In addition to its duty to notify, or inform, the Veteran 
with regard to his claim, VA also has a duty to assist the 
Veteran in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of service treatment 
records and records of pertinent medical treatment since 
service, and providing the Veteran a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran.  VA provided the 
Veteran with medical examinations in February 2005 and 
September 2008, and a VA medical opinion in September 2009.  

In the reports from these examinations, the examiners 
addressed the issue of whether the Veteran's hypertension was 
related to his service, to include as secondary to a service-
connected disability. 

The Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 
38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

2.  Service Connection

Factual Background

The Veteran seeks service connection for hypertension.  In 
particular, he asserts that his hypertension is secondary to 
his service-connected diabetes mellitus, PTSD and/or 
dermatitis. 

Under VA rating criteria, the term, hypertension, means that 
diastolic blood pressure is predominantly 90 mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160 mm. or greater with a 
diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 
4.104, Diagnostic Code 7101, Note (1). 

A review of the service treatment records show does not show 
any treatment, complaints or diagnosis of hypertension during 
service.  At the time of the Veteran's entrance into service, 
a June 1967 examination report shows that his heart and 
vascular system were evaluated as normal.  The Veteran's 
blood pressure reading (BPR) was 134/84.  A June 1968 service 
treatment record shows that the Veteran was admitted and 
treated for pyoderma and exfoliative dermatitis.  The service 
treatment records also contain the March 1970 examination 
report prior to separation that shows the Veteran's heart and 
vascular system were again evaluated as normal.  At the time 
of the examination, the Veteran's BPR was 136/88.  On the 
associated medical history report, the Veteran did not mark 
any symptomatology that would indicate hypertension.  

The Veteran's service treatment records from his Reserve 
service continue to show that the Veteran's heart and 
vascular system were evaluated as normal.  See May 1975 and 
February 1979 examination reports.  In May 1975, his BPR was 
reported as 110/70, and in February 1979, it was reported as 
140/88. 

The claims folder next contains the Veteran's private 
treatment records beginning in August 1992.  An April 1993 
private treatment record shows the Veteran's BPR was 150/80.  
A subsequent private treatment record shows he was diagnosed 
with hypertension in May 1996, but it does not report any 
BPRs at that time.  The private and VA treatment records 
continue to show treatment for hypertension.  None of these 
records indicates any etiology for the Veteran's 
hypertension. 

In February 2005, the Veteran was afforded a VA examination.  
In that examination report, the examiner noted that the 
Veteran reported the onset of his hypertension was in 1978 
and that the Veteran had been diagnosed with diabetes 
mellitus in 2002.  The examiner noted the Veteran's 
hypertension medication and reported that his BPR was 130/80.  
The examiner diagnosed the Veteran with hypertension.  The 
examiner concluded that since the Veteran's hypertension was 
diagnosed 24 years prior to the diagnosis of diabetes 
mellitus, the hypertension was not caused by diabetes 
mellitus.  

As noted by the Board in its November 2006 remand, the 
Veteran's claims folder was not available at the time of the 
February 2005 examination report and the examiner failed to 
opine whether the hypertension was aggravated by diabetes 
mellitus.   In the November 2006 remand, the Board also noted 
that the Veteran had submitted several medical articles which 
indicated a relationship between hypertension and medication 
used to treat exfoliative dermatitis.  The Board instructed 
the RO to remand for a new VA examination. 

Pursuant to the instructions of the Board's November 2006 
remand, the Veteran was afforded another VA examination in 
September 2008.  In that examination report, the examiner 
noted that the claims folder was available and reviewed.  The 
examiner noted the Veteran reported the onset of his 
hypertension was 1978 and the examiner noted the Veteran was 
diagnosed with diabetes mellitus in 2002.  The Veteran denied 
a history of smoking and alcohol use, but reported a positive 
family history of hypertension and heart disease.  Based on 
the examination findings, the examiner found that the 
Veteran's hypertension was not caused by his diabetes 
mellitus, because hypertension was diagnosed 24 years prior 
to his diabetes mellitus.  

In regard to aggravation issue, the September 2008 VA 
examiner noted that she had discussed the issue with an 
endocrinologist and reviewed the current medical literature 
regarding the association between hypertension and diabetes 
mellitus.  The examiner opined "there is no clear cause and 
effect relationship noted," but the examiner noted that 
several factors have been proposed to contribute to 
hypertension in diabetic patients which include diabetic 
nephropathy, hyperinsulinemia, and volume expansion and 
increased arterial stiffness.  The examiner noted that the 
Veteran did not have diabetic nephropathy, but the examiner 
could not conclude without resorting to mere speculation 
whether the other diabetic factors have aggravated the 
Veteran's hypertension.  

The September 2008 VA examiner did not address whether the 
Veteran's hypertension was etiologically related to 
medication for his dermatitis, and the Board remanded for 
another VA medical opinion.  

The Veteran had submitted several medical articles that 
discussed the medical complications of PTSD.  The Veteran 
asserted that his hypertension was proximately caused by his 
PTSD.  In the Remand, the Board instructed the RO to ask the 
VA examiner to address whether the Veteran's hypertension was 
related to his PTSD. 

The Veteran underwent another VA examination in September 
2009.  The same VA examiner again reviewed the claims folder 
and noted the Veteran's reported medical history.  The VA 
examiner first addressed whether the Veteran's hypertension 
was etiologically related to any medications taken to treat 
his dermatitis.  The examiner noted that the Veteran's 
service treatment records showed he was admitted in June 1968 
for pyoderma and exfoliative dermatitis, and that he was 
treated with pHisoHex baths, Neosporin ointments, and 
systemic antibiotics.  The Veteran was subsequently treated 
with Aquaphor and alpha Keri-synalar mixture.  The examiner 
noted that the medical literature revealed a relationship 
between hypertension and intravenous (IV) and oral steroids, 
but there was no indication that the Veteran received any IV 
or oral steroids as treatment for his skin condition. 

The VA examiner next addressed whether the Veteran's 
hypertension was related to his service-connected PTSD.  The 
examiner noted that a review of the medical literature did 
not show any causal link between PTSD and hypertension, and 
the examiner concluded that it was less likely than not that 
hypertension was caused or aggravated by PTSD. 

The VA examiner last addressed whether the Veteran's 
hypertension was caused or aggravated by his diabetes 
mellitus.  The examiner again precluded a direct link between 
the Veteran's hypertension and his diabetes mellitus.  The 
examiner was unable to conclude whether the Veteran's 
hypertension was aggravated by any diabetic factors. 

Legal Criteria 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  Id. 

In addition, certain chronic diseases, including 
hypertension, may be presumed to have been incurred during 
service if they become manifested to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  Where chronicity of a disease is not shown in 
service, service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  38 C.F.R. § 
3.303.

To prevail on the issue of service connection, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability. See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310.  When service connection 
is thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  Id.  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at 
least an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the 
other hand, if the Board determines that the preponderance of 
the evidence is against the claim, it has necessarily found 
that the evidence is not in approximate balance, and the 
benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d 
at 1365.

Analysis

Initially, the Board notes that the Veteran does not contend 
(nor does the evidence of record support a finding) that his 
hypertension is directly due to service.  The evidence of 
record does not show hypertension in service, at separation, 
or for many years afterward.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note (1). 

The record shows that the Veteran reported the onset of his 
hypertension was in 1978, but the February 1979 examination 
report does not show any finding of hypertension.  The first 
medical evidence of hypertension is not shown until 1996.  It 
is noted that the date of both the reported onset and the 
first medical evidence are well beyond first year after the 
Veteran's discharge from service.  This lengthy period 
without treatment for related conditions is evidence against 
a finding of continuity of hypertension since service, and it 
weighs heavily against a claim for service connection on a 
direct basis.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may 
be rebutted by the absence of medical treatment of the 
claimed condition for many years after service).  Further, 
there is no competent medical evidence linking hypertension 
directly to service.  The evidence does not support a finding 
that the Veteran's hypertension is directly related to 
service.  See 38 C.F.R. § 3.303

Turning back to the Veteran's specific contention in this 
matter - a claim of secondary service connection - the 
remaining question is whether the medical evidence supports, 
or is at least in equipoise as to, the Veteran's assertion 
that his hypertension is related to his service connected 
diabetes mellitus, PTSD and/or dermatitis.  See 38 C.F.R. § 
3.310.  Here, the weight of the medical evidence is against 
such a finding.  

Both of the VA examiners found that the Veteran's 
hypertension was not caused by his diabetes mellitus, because 
his hypertension was diagnosed prior to diabetes mellitus.  
In the September 2009 VA examination report, the examiner 
determined that hypertension was not related to the 
medication taken for dermatitis, because the Veteran had not 
been treated with IV or oral steroids.  The same VA examiner 
also opined that based on a review of medical literature that 
the Veteran's hypertension was not etiologically related to 
his PTSD.  There is no medical opinion of record which shows 
the Veteran's hypertension is etiologically caused by his 
diabetes mellitus, dermatitis and/or PTSD. 

In regard to the issue of aggravation, in both the September 
2008 and the September 2009 VA examination report, the same 
VA examiner could not conclude that the Veteran's 
hypertension was aggravated by his diabetes mellitus.  It was 
noted that several diabetic factors could aggravate 
hypertension, but in the end, the VA examiner could not 
determine without resorting to mere speculation that the 
Veteran's hypertension was as likely as not aggravated by his 
diabetes mellitus.  

The Board finds that the VA examiner's opinion regarding the 
possibility of aggravation is speculative in nature.  At 
best, the VA examiner's opinion provides that the Veteran's 
hypertension may be aggravated by his diabetes mellitus.  
Service connection may not be based on a resort to 
speculation or remote possibility, such as indicated by that 
opinion. 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 
33 (1993).  A number of Court cases have provided discussion 
on this point of weighing medical opinion evidence.  See, 
e.g., Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) 
(evidence favorable to the Veteran's claim that does little 
more than suggest a possibility that his illnesses might have 
been caused by service radiation exposure is insufficient to 
establish service connection); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical evidence which merely indicates 
that the alleged disorder "may or may not" exist or "may or 
may not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship).

The Board has considered the Veteran's own assertions, 
including his submission of medical literature regarding a 
possible connection between hypertension and diabetes 
mellitus, PTSD, and/or dermatitis.  The Board finds that his 
assertions are afforded no probative weight in the absence of 
evidence that the Veteran has the expertise to render 
opinions about medical matters.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  As to the general medical literature 
that is not specific to the Veteran, this has little 
probative value in this issue.  The selections describe the 
possible link between hypertension and diabetes mellitus, 
PTSD and/or dermatitis.  Nonetheless, the articles do not 
even purport to address the facts of the individual case 
under consideration.  See Wallin v. West, 11 Vet. App. 509, 
514 (1998) (holding that treatise evidence cannot simply 
provide speculative generic statements not relevant to the 
veteran's claim," but, "standing alone," must include 
"generic relationships with a degree of certainty such that, 
under the facts of a specific case, there is at least 
plausible causality based upon objective facts rather than on 
an unsubstantiated lay medical opinion").  The documents 
supplied by the Veteran simply provide speculative generic 
statements.  As mentioned above, service connection cannot be 
based on speculative medical evidence.  Further, while 
medical treatise evidence can provide important support when 
combined with an opinion of a medical professional, in the 
instant case, as discussed above, a supportive nexus opinion 
is not of record.  Mattern v. West, 12 Vet. App. 222, 228 
(1999).  Therefore, in the absence of probative and competent 
evidence that links the evidence to the Veteran's claim, the 
aforementioned excerpt lacks probative value in the 
consideration of the Veteran's particular claim.  

The Board also notes that the Veteran has submitted an 
excerpt from a December 2005 Board decision pertaining to 
another veteran, in which that veteran's hypertension was 
found to be linked to diabetes mellitus.  The facts and 
findings in the prior Board decision pertain to that 
veteran's case and not to the case at hand.  While it appears 
that the excerpt from the prior Board decision indicates that 
another Veterans Law Judge accepted medical evidence showing 
a link between that veteran's hypertension and his diabetes 
mellitus, any finding in that prior Board decision is based 
on evidence associated with the record of that veteran in 
that other appeal.  The Board is not bound by findings found 
in previous Board decisions.  Further, any finding made in 
that prior Board decision only pertains to the veteran who 
submitted that appeal.  Such a finding is based on the 
evidence related to that veteran's medical records and the 
evidence in that veteran's claims file.   That decision does 
not provide any specific findings or evidence to establish a 
link between this Veteran's hypertension and his diabetes 
mellitus.  

In sum, hypertension is not shown to be directly related to 
service and the preponderance of the medical evidence of 
record is against a finding that the Veteran's hypertension 
is due to his service connected diabetes mellitus, PTSD 
and/or dermatitis.  See 38 C.F.R. § 3.310.  As shown above, 
the VA examiners ruled out the likelihood that the Veteran's 
hypertension is caused by his diabetes mellitus, PTSD or 
dermatitis.  Additionally, there is no competent medical 
evidence showing that the Veteran's hypertension was 
aggravated by his diabetes mellitus.  The claim must be 
denied.  See Hickson, 12 Vet. App. at 253.


ORDER

Entitlement to service connection for hypertension is denied. 




____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


